DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the centrifuge" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-10 are rejected because they depend from Claim 7
The term "soft" in claims 1-20 is a relative term which renders the claim indefinite.  The term "soft" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what degree of rigidity is required to meet the limitation “a soft cassette”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraus et al. (US 5,902,281). 
With respect to Claim 1, Kraus teaches a cassette 60 (Figure 14) comprising:
a first port (the topmost tubing section of Figure 14);
a second port (the bottommost tubing section of Figure 14);
a direct flow lumen (62, 63) fluidly connected to the firs port and the second port;
a drip chamber 61 inter-disposed in the direct flow lumen (62, 63) such that the fluid passage through the direct flow lumen passes through the drip chamber (Column 5, Lines 54-67); and
a fluid flow bypass path 66 both fluidly connected to the direct flow lumen (62, 63) adjacent the first port and between the first port and the drip chamber 61 (adjacent section 62) and fluidly connected to the direct flow lumen adjacent the second port and between the second port and the drip chamber 61 (adjacent section 63), such that the fluid flowing through the fluid flow bypass path bypasses the drip chamber (Column 6, Lines 1-7). 


With respect to Claim 3, Kraus teaches that the fluid flow bypass path further comprises a fluid pressure annulus (specifically a valve 70) disposed between and fluidly connected to the first and second bypass branches (Figure 14; Column 6, Lines 1-31). 
With respect to Claims 4-6, the tubing of the device comprises medical tubing that is fully capable of being closed off with tubing clamps (i.e. valves).  The direct flow region comprises first and second compliant regions (62, 63) that are fully capable of being closed by tubing clamps, and the bypass branch 66 comprises a compliant region that is fully capable of being closed by a tubing clamp. 
With respect to Claim 7, the first port is fully capable of being connected to a cassette inlet tubing that moves fluid from a donor into the cassette or fluid from the cassette to the donor.  The second port is fully capable of being connected to a centrifuge so as to move fluid to or from said centrifuge. 
With respect to Claims 8 and 9, the cassette 60 is fully capable of being used to draw or send fluid to/from a donor, such that the fluid is capable of passing through the bypass lumen or the direct flow lumen depending on the orientation of the valve 70. 
With respect to Claim 10, the cassette 60 is fully capable of being used such that, when drawing fluid from the donor in a subsequent draw, a portion of the fluid previously 
With respect to Claims 11 and 12, the cassette 60 is fully capable of being used as part of a blood component collection set and/or part of an apheresis system. 

Allowable Subject Matter
Claims 13-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
	Claims 13-20 are drawn to a blood component collection set and corresponding method, the system comprising a centrifuge, a cassette, and a loop inlet connected to the centrifuge.  The cassette comprises inlet and outlet ports, a direct flow lumen having a drip chamber disposed thereon extending between the first and second ports, and a bypass path connected to the direct flow lumen on opposite sides of the drip chamber such that the bypass line is in parallel with the drip chamber.  The system is configured such that fluid may bypass the drip chamber by flowing through the bypass line. 
In use, the system allows blood component separation to be performed by receiving whole blood from the cassette inlet tubing at a first cassette port fluidly connected to the cassette inlet tubing; moving the whole blood through the fluid flow bypass path to the second cassette port; preventing whole blood from moving through the direct lumen; when returning red blood cells to the donor: receiving red 
The prior art does not teach or suggest a blood component separation/collection system that has a soft cassette having a drip chamber and bypass line as claimed. 
The closest prior art is Kraus (cited above), which teaches a cassette comprising a drip chamber and bypass line, the cassette being configured for infusing fluid into the patient, wherein a priming fluid may be infused through the bypass line.  It is unclear why one of ordinary skill in the art at the time of invention would have modified Kraus’ cassette to be used in a system with a centrifuge and blood component separation tubing as claimed, because Kraus and the instant inventors use the bypass line for completely different purposes.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP R WIEST/          Primary Examiner, Art Unit 3781